COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Humphreys and Agee
Argued at Chesapeake, Virginia


SHARIF RANI McCOY
                                          MEMORANDUM OPINION * BY
v.   Record No. 1475-01-1               JUDGE ROBERT J. HUMPHREYS
                                               JULY 30, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                 Charles D. Griffith, Jr., Judge

          Patricia B. Dickey for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Sharif Rani McCoy appeals the revocation of his probation for

his January 13, 2000 conviction for possession of cocaine and the

resulting sentence imposed by the trial court.   Specifically,

McCoy contends that the trial court abused its discretion by

sentencing him to a sentence in excess of that ordered by the

trial court on the underlying conviction.   For the reasons that

follow, we affirm.

     On March 20, 2001, the trial court issued a show cause order

to McCoy, directing him to show cause why his two-year suspended




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this memorandum
opinion has no precedential value, we recite only those facts
necessary to our holding.
sentence and probation for a January 16, 2001 conviction for

possession of cocaine should not be revoked.      After a hearing

conducted on May 4, 2001, the trial court found McCoy had violated

the terms of his probation.      The court then revoked his probation

and sentenced him to serve his suspended prison term of two years

and to be "subject to a period of post-release supervision for a

period of [one] year." 1     McCoy raised no objection to the trial

court's findings, nor to the imposed sentence.




        1
            See Code § 19.2-295.2(A), which provides in pertinent
part:
               At the time the court imposes sentence upon
               a conviction for any felony offense
               committed (i) on or after January 1, 1995,
               the court may, and (ii) on or after July 1,
               2000, shall, in addition to any other
               punishment imposed if such other punishment
               includes an active term of incarceration in
               a state or local correctional facility,
               except in cases in which the court orders a
               suspended term of confinement of at least
               six months, impose a term of postrelease
               supervision of not less than six months nor
               more than three years, as the court may
               determine. Such additional term shall be
               suspended and the defendant placed under
               postrelease supervision upon release from
               the active term of incarceration. The
               period of supervision shall be established
               by the court; however, such period shall not
               be less than six months nor more than three
               years.

See also Allard v. Commonwealth, 24 Va. App. 57, 67, 480 S.E.2d
139, 144 (1997) ("Code § 19.2-295.2 applies to both bench and
jury trials. The language is expansive and inclusive, not
limiting and exclusive.").

                                   - 2 -
     On appeal, McCoy contends that the trial court's imposition

of the one-year period of post-release supervision was improper as

it exceeded the terms of his original sentence.    However, as noted

above, McCoy failed to raise such an objection during the

proceedings before the trial court.    Further, he raised no

objection by subsequent motion.   Accordingly, his appellate

contention is procedurally barred, as we find no basis to invoke

the ends of justice exception to Rule 5A:18. 2   Thus, the judgment

of the trial court is affirmed.

                                                         Affirmed.




     2
         See Rule 5A:18.

                               - 3 -